Title: From George Washington to James Baker, 12 June 1757
From: Washington, George
To: Baker, James



To Lieutenant BakerDear Sir,
[Fort Loudoun] June 12th 1757.

I embrace this opportunity of congratulating you upon your safe return; and of thanking you, for the Services you have done the public, in your late scout and skirmish. I was greatly surprized at not receiving an account of this matter from yourself: but am satisfied, there was some particular reason why I did not: For I can not believe that you, who have behaved so well in one respect, wou’d be so deficient in your duty in another.
Mr Smith, at the instance of Mr Atkin, has written to the Indians,

requesting that the french officer be brought to this place—Use all fair arguments and endeavours to encourage this, but no foul measures must be taken. You must remain yourself with the company at Pearsalls, if there is no particular reason, on account of the Indians, to the contrary. I am Your most obedt Servt

G:W. 

